Citation Nr: 9929549	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  99-17 634	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

This matter related to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which resulted in an 
award of past-due benefits to the veteran.

By a decision dated in September 1997, the Board of Veterans' 
Appeals (Board) denied the reopening of a previously denied 
claim for entitlement to service connection for iritis by the 
submission of new and material evidence.  The veteran then 
appealed that decision to the U. S. Court of Veteran's 
Appeals (now the U.S. Court of Appeals for Veterans Claims, 
hereinafter Court).  By an ordered entered in October 1998, 
the Court granted an unopposed motion for remand, and vacated 
the Board's decision.  In January 1999, the Board reopened 
the previously denied claim for entitlement to service 
connection for iritis and, further, granted entitlement to 
service connection for this disability.  Subsequently, by a 
rating decision dated in February 1999, the RO granted 
entitlement to service connection for iritis, pursuant to the 
Board's January 1999 decision.

By a letter dated August 16, 1999, the RO notified the 
veteran and the attorney representing the veteran of the 
payment of past due benefits and referral of the file to the 
Board for a decision concerning the attorney's eligibility 
for payment of a fee for his services from the 20 percent of 
past-due benefits withheld by the RO.  They were given 30 
days within which to submit evidence or argument to the Board 
concerning the payment of attorney fees.  The attorney 
responded with the submission of a letter dated in the same 
month.  Essentially, he averred that he has complied with the 
laws and regulations concerning fee agreements.  
Specifically, he stated he has met the criteria under 38 
C.F.R. § 20.609 (1999).  The veteran has not responded.  The 
question of whether such withheld benefits should be paid to 
the veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision on the claim to reopen the 
previously denied claim of entitlement to service connection 
for iritis by the submission of new and material evidence was 
rendered in September 1997.

2.  The notice of disagreement which preceded the Board's 
decision was received by the RO in July 1995.

3.  The record contains a fee agreement dated in March 1998 
between the veteran and the attorney.  

4.  Past-due benefits are payable based on the RO's February 
1999 rating decision which granted service connection for 
iritis.

5.  The total fee for the attorney's services is no more than 
20 percent of the past-due benefits associated with the claim 
to reopen the previously denied claim for entitlement to 
service connection for iritis by the submission of new and 
material evidence, and is wholly contingent on a resolution 
favorable to the veteran.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and her attorney as to 
representation before VA and the Board have been met.  38 
U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).

2.  The criteria under which an attorney may be paid a fee 
for service by VA from past-due benefits have been met.  38 
U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  (1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; (2) 
the notice of disagreement which preceded the Board decision 
with respect to the issue or issues involved was received by 
the RO on or after November 18, 1988; and (3) the attorney or 
agent must have been retained not later than one year 
following the date that the Board decision with respect to 
the issue or issues involved was promulgated.

The veteran and the attorney entered into an agreement dated 
in March 1998 in which the attorney was retained to represent 
the veteran concerning the issue discussed above.  By the 
same document, the veteran and attorney entered into a fee 
agreement which provided for the payment of a fee of 20 
percent of the total amount of any past-due benefits awarded 
on the basis of the veteran's claim with VA, to be paid 
directly by VA from the award.  The Board advised the RO to 
withhold payment of 20 percent of any past-due benefits 
awarded pending review of the attorney fee agreement by the 
Board.

It is clear that the statutory and regulatory criteria for 
eligibility for the payment of attorney fees from past-due 
benefits withheld in the present case have been met.  The 
Board promulgated a final decision with regard to the issue 
of the reopening of the previously denied claim for 
entitlement to service-connection for iritis by the 
submission of new and material evidence in September 1997.  
The notice of disagreement which preceded the Board's 
decision was received by the RO in July 1995.  The attorney 
was retained within one year of the date of the Board's 
decision which denied the reopening of the veteran's 
previously denied claim for entitlement to service connection 
for iritis by the submission of new and material evidence.

In addition, the March 1998 fee agreement meets the 
requirements of 38 U.S.C.A. § 5904(d) (West 1991 & Supp. 
1999) for payment of the attorney by VA from the past-due 
benefits awarded to the veteran.  Under 38 U.S.C.A. § 5904(d) 
38 C.F.R. § 20.609(h) (1999), the following requirements must 
be met for VA to pay the attorney's fee from past-due 
benefits:  (1) a copy of a fee agreement is in the veteran's 
file; (2) past-due benefits are payable based on a favorable 
resolution of the issue or issues previously before the 
Board; (3) the total fee provided for in the agreement 
(excluding expenses) does not exceed 20 percent of past-due 
benefits; and (4) the amount of the fee must be wholly 
contingent on whether or not the "matter" is resolved in a 
manner favorable to the claimant.

In this case, past-due benefits are payable based on the 
February 1999 rating decision, which effectuated the Board's 
award of service connection for iritis.  The March 1998 fee 
agreement provides for 20 percent of the total amount of any 
past due benefits awarded on the basis of the veteran's claim 
as the total fee for the attorney's services (excluding costs 
and expenses).  Finally, the agreement clearly indicates that 
the payment of attorney fees is contingent on the award by VA 
of past-due benefits.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, have been 
met.

Past-due benefits are defined in 38 C.F.R. § 20.609(h)(3) as

A nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board ... or 
the lump sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit or the agency of 
original jurisdiction, the Board ... or an 
appellate court.

In this case, the past-due benefits resulting from the 
February 1999 rating decision involve an award of service 
connection for iritis, from which the attorney may receive 20 
percent of the resulting past-due benefits.

The regulation provides that the beginning date of the period 
of past-due benefits is the effective date of the award, 
which, in this case, is the date the veteran's claim to 
reopen the previously denied claim for service connection for 
iritis was received-June 20, 1995.  The regulation also 
provides that the ending date for the period of past-due 
benefits is the date of the Board's decision granting service 
connection, which is January 29, 1999, in this case.

As a practical matter, however, although the effective date 
of the award is June 20, 1995, the beginning date of payment 
resulting from that award is July 1, 1995.  See 38 U.S.C.A. 
§ 5111(c)(1) (West 1991).  Thus, as a practical matter of 
calculating the amount to be paid to the attorney, the 
attorney should receive 20 percent of the difference between 
the amount paid and the amount due from July 1, 1995, when 
the payment resulting from the award effective on June 20, 
1995 began, and January 29, 1999, which is the date of the 
Board's decision that granted the benefits.  This may differ 
from the amount withheld by the RO pending the Board's 
decision on the attorney's eligibility for payment.  As the 
fee totals no more than 20 percent of past-due benefits, it 
is presumed reasonable in the absence of evidence to the 
contrary.  See 38 C.F.R. § 20.609(f) (1999).


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA on the issue of the claim to 
reopen the veteran's previously denied claim for entitlement 
to service connection for iritis by the submission of new and 
material evidence is established.  The attorney should be 
paid 20 percent of past-due benefits awarded the veteran by 
reason of the reopening of the previously denied claim for 
entitlement to service connection for iritis, and the 
subsequent award of service connection for iritis for the 
period from June 20, 1995 to January 29, 1999.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 



